Opinion by
Orlady, P. J.,
It appears by the uncontradicted evidence in the case, that the plaintiff’s injuries were caused by the fall of a drill bar (an appliance of a well-drilling machine), which fall was induced by the slipping of a rope working in a sheave wheel on the top of a mast, and that this wheel, at the time of the accident, was not properly protected by a guard.
It is conceded that some protection was necessary to prevent the rope leaving the sheave wheel, and that such protection had previously been given, but for some reason it had not been in use for a short time prior to the accident. The defendant’s attention was called to this manifestly defective appliance, when he assured the plaintiff that it would be promptly corrected, but the plaintiff did not know of the absence of the rope guard at the time of the accident. It was not in view, so as to be an apparent defect, and under the direction of the defendant the plaintiff continued to use the machine in the belief that the defect had been remedied.
In an opinion filed by the trial judge, the testimony was very carefully analyzed, and the pertinent authorities applied to the undisputed facts. After a careful examination of the whole record we are satisfied that the conclusion reached by the court below was correct, and for the reasons given the judgment is affirmed.